Citation Nr: 0507975	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  96-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for recurrent cholesteatoma of the left ear with tinnitus due 
to status post reconstructive tympanoplasty and mastoidectomy 
prior to June 10, 1999.

2.  Entitlement to an initial compensable disability 
evaluation for post-operative left ear cholesteatoma from 
June 10, 1999.  

3.  Entitlement to an initial compensable disability 
evaluation for service-connected left ear hearing loss.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus from June 10, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to October 
1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 
The veteran has cancelled his request for a hearing before a 
Veterans Law Judge.

The Board remanded this case in May 2003 for further 
development and it has returned for appellate action.

In the July 2004 supplemental statement of the case, the RO 
modified the issue of entitlement to an initial rating in 
excess of 10 percent for recurrent cholesteatoma of the left 
ear with tinnitus due to status post reconstructive 
tympanoplasty and mastoidectomy based on a change in the law 
that went into effect on June 10, 1999.  As a result, the RO 
modified the issues as listed on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss manifests with a 
severe sensorineural loss at 4000 to 8000 Hz and speech 
recognition of 52 percent. 

2.  The veteran is not deaf in either ear.

3.  The evidence of record does not show the veteran's left 
ear hearing loss to more nearly approximate a compensable 
evaluation or that the veteran's right ear hearing loss 
presents an unusual or exceptional disability picture.

4.  The evidence of record does not show that the veteran has 
suppuration or aural polyps in conjunction with his recurrent 
cholesteatoma of the left ear.

5.  The appellant has a service-connected disability from 
tinnitus that is rated 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-operative left ear cholesteatoma with tinnitus prior to 
June 10, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.3, Diagnostic Code 6200, 
6260 (1998).

2.  The criteria for a compensable evaluation for post-
operative left ear cholesteatoma from June 10, 1999, are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.3, Diagnostic Code 6200 (2004).

3.  The criteria for a compensable rating for hearing loss of 
the left ear, for the period prior to June 10, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (as 
in effect prior to June 10, 1999); VAOPGCPREC 32-97 
(September 3, 1997).

4.  The criteria for a compensable rating for hearing loss of 
the left ear, for the period from June 10, 1999, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (as in effect 
prior to and from June 10, 1999); VAOPGCPREC 32-97 (September 
3, 1997).

5.  The appellant is not entitled to a schedular rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 
(2004); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim. See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in May 2003 and January 2004. The veteran 
was told of the requirements to establish an increased rating 
with respect to his claims on appeal. He was also advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claims to the 
RO.  The content of the May 2003 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Although the section 5103(a) notice provided to the veteran 
in May 2003 and January 2004 was provided subsequent to the 
initial adjudication of these claims, any such error is 
nonprejudicial because, following receipt of content- 
complying notice, the veteran provided no additional 
information or evidence. The October 2004 supplemental 
statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  Accordingly, 
there is no indication that disposition of these claims would 
have been different had the veteran received pre-adjudicatory 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004). The RO obtained all records identified by the 
veteran, as discussed below. There is no indication of any 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004). In the matter at hand, the veteran underwent VA 
examinations in 1994 and 1996.  The veteran was also 
scheduled to appear for an examination subsequent to a May 
2003 Board remand, but it was canceled in May 2004 because he 
failed to report.  

It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry. If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him." See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993). Additionally, "[t]he duty to assist is 
not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The RO notified the veteran of the consequences if he should 
fail to report for an examination in a March 2004 letter.  
The RO explained that his claims would be decided based on 
the evidence of record.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 
38 C.F.R. § 3.655(a) (2004). Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and re-
examination include periods of hospital observation when 
required by VA. Id. Section 3.655(b) provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. As the 
veteran failed to appear for examination as scheduled 
pursuant to initial disability ratings for his service-
connected disabilities, the respective claims will be rated 
based on the evidence already of record.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

II.  Increased ratings 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

This appeal is from the initial rating assigned to a 
disability upon awarding service connection. Accordingly, the 
entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  VA's General Counsel 
has held that, the Board should first determine whether the 
revised version of the law or regulation is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of the change.  VAOPGCPREC 3-2000 (2000), published at 
65 Fed. Reg. 33,422 (April 10, 2000).

The Board notes that the veteran's claims were filed prior to 
June 10, 1999, when the rating criteria for hearing 
impairment and diseases of the ear were revised. Therefore, 
the veteran is entitled to consideration under the criteria 
in effect both before and beginning June 10, 1999, and a 
decision that reflects the criteria most favorable to him.

III.  Post-operative left ear cholesteatoma

The criteria of Diagnostic Code 6200 that were in effect 
prior to June 10, 1999, provide that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media during 
the continuance of the suppurative process.  This is to be 
combined with ratings for loss of hearing.  A 10 percent 
rating is the maximum evaluation assignable under this 
diagnostic code. Diagnostic Code 6200 (criteria in effect 
prior to June 10, 1999).

The new criteria under Code 6200, in effect beginning June 
10, 1999, provide that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), will be 
evaluated as 10 percent disabling during suppuration or with 
aural polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull will be rated separately.  Diagnostic Code 6200 
(criteria in effect beginning June 10, 1999).

Viewing all the evidence and with consideration of the old 
criteria under Diagnostic Code 6200, the Board finds that the 
evidence does not show documentation of suppurative process.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Without documented 
evidence of suppuration, a compensable rating is not 
warranted pursuant to the old criteria.

Likewise, the Board finds that a compensable rating is not 
warranted under the amended criteria because there is no 
evidence documenting either suppuration or aural polyps since 
June 10, 1999.  The private medical evidence dated in 
September 2003 was negative for suppuration or aural polyps 
of the left ear.  

Furthermore, the veteran failed to appear for the scheduled 
VA examination.  The RO notified the veteran in a March 2004 
letter that his claim would be based on the evidence of 
record if he failed to report for the examination.  The 
record reveals that the veteran failed to report for the 
scheduled VA examination and it was canceled in May 2004.  

Therefore, based on the evidence of record, the evidence does 
not show that a compensable rating for recurrent 
cholesteatoma of the left ear after June 10, 1999.

IV.  Left ear hearing loss

As set out above, since the initiation of the claim, 
amendments were made to the rating criteria used to evaluate 
the service-connected disability at issue.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  

The Board first notes that the cited revisions do not alter 
the basic numerical standards by which auditory acuity and 
speech recognition are measured.  Second, a review of the 
competent medical evidence shows that the veteran 
demonstrates a pure tone threshold of 55 decibels or more in 
all four frequencies in his service-connected left ear.  
Thus, the veteran is entitled to consideration under the 
amended 38 C.F.R. § 4.86 for the left ear.  The results do 
not show a pure tone threshold of 70 decibels or more at 2000 
Hertz in that ear.  

The current rating criteria provide that when impaired 
hearing is service-connected in only one ear, and the veteran 
is not totally deaf in both ears, the non-service-connected 
ear will be assigned a Roman Numeral I designation for 
hearing impairment, subject to the provisions of 38 C.F.R. §§ 
3.383, 4.85(f) (2004).

Revisions to 38 U.S.C.A. § 1160(a)(3) provide as follows: 
"Where a veteran has suffered- ...(3) deafness compensable to 
a degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
the result of non-service-connected disability not the result 
of the veteran's own willful misconduct"...the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disability." See Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled copy), 
Section 103 of S. 2237, 107th Congress (2002).

According to a November 1994 VA audiologic report, the 
veteran had the following results.

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
20
20
35
25
19
LEFT
75
85
70
80
78

The Maryland CNC speech recognition results were 96 percent 
in the right ear and 52 percent in the left ear.  

According to a March 1996 VA audiologic report, the veteran 
had the following results. 

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
25
25
45
40
34
LEFT
40
45
50
70
51

The Maryland CNC speech recognition results were not listed 
in the report.  Therefore, the Board will apply 38 C.F.R. 
§ 4.85(c) (1998).  When speech discrimination scores are not 
available, Table VIa is to be used.  An average puretone 
decibel loss under Table Via equates to a III for the left 
ear.  A I is assigned for a nonservice-connected hearing loss 
in this case.  These results equate to a noncompensable 
rating under Table VII.  

A noncompensable rating is still warranted for the results of 
the November 1994 VA audiologic examination.  In this case, 
under Table VII, the veteran's left ear would be assigned an 
VIII, and his right (nonservice-connected) ear would be 
assigned a I.  These results equate to a noncompensable 
rating under Table VII.

A VA examiner assessed in a July 1996 VA audiologic 
examination report that the veteran was not completely 
cooperative on testing.  The examiner referred to the March 
1996 audiologic results listed above.

The evidence of record shows that, prior to June 10, 1999, 
the veteran's left ear hearing loss did not warrant a 
compensable rating.  38 C.F.R. § 4.86, Diagnostic Code 6100 
(1998).  The evidence does not reflect that the veteran is 
deaf in his right ear, and does not reflect that his service-
connected left ear hearing loss is compensable to a degree of 
10 percent.  

There are no audiometric studies dated after June 10, 1999, 
given that the veteran failed to report for the scheduled VA 
examination in 2004.  As such, it is not possible to apply 
the revised regulations to the veteran's claim.  The Board 
has considered the private medical records submitted by the 
veteran apparently dated between 2003 and 2004.  These 
records, however, are not relevant to this issue of left ear 
hearing loss because they do not contain any audiologic test 
results.  

The rating to be assigned for hearing loss is not a matter of 
judgment.  As described by the Court of Appeals for Veterans 
Claims, the assignment of disability ratings in hearing cases 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  Thus, as a result of the degree of the veteran's 
left ear hearing loss, assignment of a compensable evaluation 
for left ear hearing loss is not warranted.

V.  Tinnitus

The appellant's contention on appeal is that he is entitled 
to a rating in excess of 10 percent for tinnitus.

In this case, the appellant's disability is currently 
evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Under that Diagnostic Code, a 10 percent evaluation, the 
currently assigned evaluation, represents the maximum 
schedular criteria for that disability.

The Board has determined that this is a matter in which the 
law, as opposed to the evidence, is dispositive of the issue.  
In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
A note following the former regulation provided:

A separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

A revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating remains the highest rating assignable 
for tinnitus under the revised regulation.  However, in 
addition to the note quoted above, the revised regulation 
contains two more notes as follow:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may be pathologic) under this diagnostic code, 
but evaluate it as part of any underlying condition causing 
it.  

38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  In light of this position taken by the Secretary in 
the Supplementary Comments that accompanied the June 2003 
amendment, the Board finds that the rule merely codified 
existing practice, and the appellant will not be prejudiced 
by the Board proceeding to adjudicate his claim without first 
providing him with the text of the notes added to 38 C.F.R. § 
4.87, Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head. See 
67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003). Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus by codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating"). 

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 as in effect prior to June 10, 1999, and 
as amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-2003.  

Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 
4.14 (2004).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated. 

Thus, in sum, the current rating criteria clearly provide 
only one 10 percent rating for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  Similarly, 
the VA General Counsel opinion clearly holds that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  

VI.  Conclusion

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
hearing loss, post-operative left ear cholesteatoma, and 
tinnitus disabilities have resulted in any hospitalization or 
other extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that the appellant's 
tinnitus interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  Based on the evidence of record and 
the appellant's contentions, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, an evaluation in excess of those assigned for 
hearing loss, post-operative left ear cholesteatoma, and 
tinnitus disabilities on a schedular or extraschedular basis 
is not warranted.

The Board recognizes the veteran's complaints relative to 
having difficulty hearing; however, there is no objective 
evidence that the veteran has had interference in his 
workplace or that he experiences any unusual manifestations 
of hearing loss in the left ear beyond that contemplated 
under the Rating Schedule.  The percentage ratings under the 
Rating Schedule are representative of the average impairment 
in earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Notably, levels of speech 
recognition and average threshold losses worse than the 
veteran manifests still do not warrant a compensable 
evaluation under the Rating Schedule.  In sum there is no 
indication in the record that the average industrial 
impairment from the veteran's left ear hearing loss, post-
operative left ear cholesteatoma, and tinnitus disabilities 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
recurrent cholesteatoma of the left ear with tinnitus due to 
status post reconstructive tympanoplasty and mastoidectomy 
prior to June 10, 1999, is denied.

Entitlement to an initial compensable disability evaluation 
for post-operative left ear cholesteatoma from June 10, 1999, 
is denied.  

Entitlement to an initial compensable disability evaluation 
for service-connected left ear hearing loss is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus from June 10, 1999, is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


